 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of October 31, 2019 (the “Effective Date”) by and between Albireo Pharma,
Inc., a Delaware corporation (the “Company”), and Michelle Graham (the
“Executive”).

RECITALS

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to be employed on the terms and conditions set forth in this
Agreement. 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. The Executive’s employment will commence on or about November 4,
2019.

2. Term. This Agreement will continue in effect until terminated in accordance
with Section 5. The term of this Agreement is hereafter referred to as the
“Term.” The effective date of Executive’s termination of employment with the
Company is hereafter referred to as the “Termination Date.”

3. Duties and Performance.  

(a) During the Term, the Executive shall serve the Company as its Chief Human
Resources Officer. In addition, and without further compensation, the Executive
shall serve as a director and/or officer of the Company and/or one or more of
the Company’s Affiliates to the extent so elected or appointed from time to
time.

(b) During the Term, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of her
position and such other duties and responsibilities on behalf of the Company and
its Affiliates as reasonably may be designated from time to time by the
Company’s Chief Executive Officer (the “CEO”) or the Company’s Board of
Directors (the “Board”). The Executive’s principal work location shall be in
Boston, Massachusetts, subject to such business travel as is customary for
Executive’s position and, in particular, regular travel to the offices of the
Company’s Affiliate in Sweden.

(c) During the Term, the Executive shall devote her full business time and best
efforts, business judgment, skill and knowledge exclusively to the advancement
of the business and interests of the Company and its Affiliates and to the
discharge of her duties and responsibilities hereunder. The Executive shall not
engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the CEO in writing;
provided, however, that the Executive may without advance consent participate in
charitable activities and passive personal investment activities, provided that
such activities do not, individually or in the aggregate: (i) interfere with the
performance of the Executive’s duties under this Agreement; (ii) conflict with
the business interests of the Company or any of its Affiliates; and (iii)
violate Sections 7, 8 and 9 of this Agreement.

(d) During the Term, the Executive shall comply with all Company policies,
practices, and procedures and all codes of ethics or business conduct applicable
to the Executive’s position, as in effect from time to time.








4. Compensation and Benefits. As compensation for all services performed by the
Executive hereunder during the Term, and subject to performance of the
Executive’s duties and responsibilities to the Company and its Affiliates,
pursuant to this Agreement or otherwise:

(a) Base Salary. During the Term, the Company shall pay the Executive a base
salary at a rate of $375,000 per year as of the Effective Date (the “Base
Salary”), payable in accordance with the normal payroll practices of the Company
as in effect from time to time.

(b) Annual Bonus Compensation. For each full fiscal year completed during the
Term, the Executive shall be eligible to participate in an annual bonus plan
provided by the Company. The Executive’s annual target bonus opportunity shall
be thirty-five percent (35%) of the Base Salary (the “Target Bonus”), with the
actual amount of the bonus, if any, to be determined by the Board or the
Compensation Committee of the Board, in accordance with applicable performance
criteria reasonably established by the Board or the CEO. In order to earn an
annual bonus under this Section 4(b) for any fiscal year, the Executive must be
employed by the Company on the last date of the applicable fiscal year. Any
annual bonus payable hereunder will be paid at the same time as such bonuses are
paid to similarly situated Company executives, but in no event later than two
and one-half months following the end of the fiscal year for which the bonus is
earned.

(c) Employee Benefit Plans. During the Term, the Executive shall be eligible to
participate in such employee benefit plans from time to time in effect for
similarly-situated employees of the Company, which may include short-term
disability, long term disability, and 401(k) retirement savings plans, except to
the extent any employee benefit plan provides for benefits otherwise provided to
the Executive hereunder (e.g., a severance pay plan). Such participation shall
be subject to (i) the terms of the applicable plan documents and (ii) generally
applicable Company policies. The Executive shall have no recourse against the
Company in the event that the Company should alter, modify, add to or eliminate
any or all of its employee benefit plans.

(d) Business Expenses. The Company shall pay or reimburse the Executive for
reasonable, customary, and necessary business expenses incurred or paid by the
Executive in the performance of her duties and responsibilities hereunder,
subject to such reasonable substantiation and documentation and to travel and
other policies as may be required by the Company from time to time.

(e) Stock Options. The Company shall grant to the Executive a stock option
exercisable for 37,500 shares of the Company's common stock, par value $0.01, at
an exercise price equal
to the fair market value per share on the date of grant (as determined pursuant to the Plan), such stock option
to (i) be subject to the terms of the Company's 2018 Equity Incentive Plan, as
may be amended from time to time (the "Plan"), and (ii) vest as to 25% of the
underlying shares on the first anniversary of the Start Date and thereafter the
remaining 75% of the underlying shares shall vest in equal quarterly
installments through the fourth anniversary of the Start Date, conditioned upon
Executive's continuing employment, and subject to other terms and conditions set
forth in an award agreement to be provided by the Company. Nothing herein
requires the Board to make additional grants of options or other awards in any
year.

(f) Signing Bonus. The Executive shall be eligible to receive a signing
bonus of $25,000 (the "Signing Bonus"), which will be paid in a
single lump-sum on the first payroll date following January 1,
2020 . Executive shall repay the Signing Bonus to the Company, within thirty (30) days
of the Termination Date, if within twelve (12) months of the Start Date: (i) the
Executive terminates her employment with the Company; or (ii) the Company
terminates his employment for Cause (as defined herein).

 



2




5. Termination of Employment; Severance Benefits. The Executive’s employment
shall terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the Term, the date of
death shall be the Termination Date and the Company shall pay or provide to the
Executive’s designated beneficiary or, if no beneficiary has been designated by
the Executive in a notice received by the Company, to her estate: (i) any Base
Salary earned but not paid through the Termination Date; (ii) any business
expenses incurred by the Executive but unreimbursed on the Termination Date,
provided that such expenses and required substantiation and documentation are
submitted within sixty (60) days following the Termination Date, that such
expenses are reimbursable under Company policy, and that any such expenses
subject to Section 5(h)(iv) shall be paid not later than the deadline specified
therein; and (iii) any annual bonus earned but not paid for the fiscal year
preceding the fiscal year in which the Termination Date occurs (all of the
foregoing, payable subject to the timing limitations described herein, the
“Final Compensation”). Other than the Final Compensation, the Company shall have
no further obligation or liability to the Executive. Other than business
expenses described in Section 5(a)(ii), the Final Compensation shall be paid to
the Executive’s designated beneficiary or estate at the time prescribed by
applicable law and in all events within thirty (30) days following the
Termination Date.

(b) Disability.

(i) The Company may terminate the Executive’s employment, upon notice to the
Executive, in the event that the Executive becomes disabled during her
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of her duties and responsibilities hereunder (notwithstanding
the provision of any reasonable accommodation) for one hundred and eighty (180)
days during any period of three hundred and sixty-five (365) consecutive
calendar days, whether or not consecutive. In the event of such termination, the
Company shall have no further obligation or liability to the Executive, other
than for payment of the Final Compensation due the Executive. Other than
business expenses described in Section 5(a)(ii), the Final Compensation shall be
paid to the Executive at the time prescribed by applicable law and in all events
within thirty (30) days following the Termination Date.

(ii) If any question shall arise as to whether the Executive is disabled through
any illness, injury, accident or condition of either a physical or psychological
nature so as to be unable to perform substantially all of her duties and
responsibilities hereunder, the Executive may, and at the request of the Company
shall, submit to a medical examination by a physician selected by the Company to
whom the Executive or her duly appointed guardian, if any, has no reasonable
objection, to determine whether the Executive is disabled, and such
determination shall for the purposes of this Agreement be conclusive. If such
question shall arise and the Executive shall fail to submit to such medical
examination, the Company’s determination of the issue shall be binding on the
Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment for Cause at any time upon notice to the Executive setting forth in
reasonable detail the nature of such Cause. The following, as determined by the
Board in its reasonable judgment, shall constitute Cause for termination:

(i) The Executive’s willful failure to perform, or gross negligence in the
performance of, the Executive’s material duties and responsibilities to the
Company or any of its Affiliates that, if capable of cure, is not cured within
thirty (30) days of written notice of such failure or negligence by the Company
to the Executive; provided, that the Company will not have to provide more than
one notice and opportunity to cure with respect to any multiple, repeated,
related or substantially similar events or circumstances;



3




(ii) Conduct by the Executive that constitutes fraud, embezzlement or other
material dishonesty with respect to the Company or any of its Affiliates;

(iii) The Executive’s commission of, or plea of nolo contendere to, (A) a felony
or (B) other crime involving moral turpitude; or

(iv) The Executive’s material breach of this Agreement, any material written
policies of the Company, or any other agreement between the Executive and the
Company or any of its Affiliates or of any fiduciary duty that the Executive has
to the Company or any of its Affiliates that, if capable of cure, is not cured
within thirty (30) days of written notice of such breach by the Company to the
Executive; provided, that the Company will not have to provide more than one
notice and opportunity to cure with respect to any multiple, repeated, related
or substantially similar events or circumstances.

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation or liability to the
Executive, other than for the Final Compensation due to the Executive. Other
than business expenses described in Section 5(a)(ii), the Final Compensation
shall be paid to the Executive at the time prescribed by applicable law and in
all events within thirty (30) days following the Termination Date.

(d) By the Company without Cause. The Company may terminate the Executive’s
employment hereunder without Cause at any time upon notice to the Executive. In
the event of such termination at a time other than during the twelve (12) month
period following a Change of Control (as defined in the Company’s 2018 Equity
Incentive Plan, as may be amended from time to time), in addition to the Final
Compensation due to the Executive, the Company will pay or provide the Executive
the following (the “Severance Benefits”):

(i) the Company will continue to pay the Executive severance pay, at the same
monthly rate as the Base Salary, for the twelve (12) month period following the
Termination Date (the “Severance Period”); and

(ii) the Company will pay the Executive an amount equal to her then current
Target Bonus, payable in substantially equal monthly installments during the
Severance Period.

Other than business expenses described in Section 5(a)(ii), the Final
Compensation shall be paid to the Executive at the time prescribed by applicable
law and in all events within thirty (30) days following the Termination Date.
Any obligation of the Company to provide the Severance Benefits is conditioned,
however, on the Executive signing and returning to the Company (without
revoking) a timely and effective general release of claims in the form provided
by the Company by the deadline specified therein, all of which (including the
lapse of the period for revoking the release of claims as specified in the
release of claims) shall have occurred no later than the sixtieth (60th)
calendar day following the date of termination (any such separation agreement
submitted by such deadline, the “Release of Claims”) and on the Executive’s
continued compliance in material respects with the obligations of the Executive
to the Company and its Affiliates that survive termination of her employment,
including without limitation under Sections 7, 8 and 9 of this Agreement.
Subject to Section 5(h) below, all Severance Benefits to which the Executive is
entitled hereunder shall be payable in accordance with the normal payroll
practices of the Company, with the first payment, which shall be retroactive to
the day immediately following the Termination Date, being due and payable on the
Company’s next regular payday for executives that follows the effective date of
the Release of Claims. Notwithstanding the foregoing, if the time period to
consider, return and revoke the Release of Claims covers two of the Executive’s
taxable years, any portion of the Severance Benefits that constitutes deferred
compensation subject to Section 409A (as defined below) shall in all events be
paid in the later taxable year. The Release of Claims required for Severance
Benefits in accordance with this Section 5(d) creates legally

4




binding obligations on the part of the Executive and the Company therefore
advises the Executive to seek the advice of an attorney before signing the
Release of Claims.

(e) By the Executive for Good Reason. The Executive may terminate her employment
for Good Reason by (A) providing notice to the Company specifying in reasonable
detail the condition giving rise to the Good Reason no later than the thirtieth
(30th) day following the occurrence of that condition; (B) providing the Company
a period of thirty (30) days to remedy the condition and so specifying in the
notice; and (C) terminating her employment for Good Reason within thirty (30)
days following the expiration of the period to remedy if the Company fails to
remedy the condition. The following, if occurring without the Executive’s
consent, shall constitute “Good Reason” for termination by the Executive:

(i) a material diminution in the nature or scope of the Executive’s title,
duties, authority or responsibilities;

(ii) a requirement that the Executive report to any person other than the CEO or
the Board;

(iii) a requirement that the Executive relocate her principal work location to a
location more than thirty (30) miles outside of Boston, Massachusetts; or

(iv) a material reduction in Base Salary, which for purposes of this Agreement
shall mean a reduction of more than fifteen percent (15%) in the aggregate.

In the event of a termination of employment in accordance with this Section 5(e)
at a time other than during the twelve (12) month period following a Change of
Control, the Executive will be entitled to receive the Severance Benefits she
would have been entitled to receive had she been terminated by the Company
without Cause pursuant to Section 5(d) above, provided that the Executive signs
and returns (without revoking) a timely and effective Release of Claims as set
forth in Section 5(d).

(f) By the Executive without Good Reason. The Executive may terminate her
employment hereunder at any time upon thirty (30) days’ prior written notice to
the Company. In the event of termination of the Executive’s employment in
accordance with this Section 5(f), the Board may elect to waive the period of
notice, or any portion thereof, and, if the Board so elects, the Company will
pay the Executive the Base Salary for the period so waived. The Company shall
also pay the Executive the Final Compensation due to her (other than business
expenses described in Section 5(a)(ii)) at the time prescribed by applicable law
and in all events within thirty (30) days following the Termination Date.

(g) Termination Following a Change of Control. In the event of a termination of
the Executive’s employment within twelve (12) months following a Change of
Control either by the Company without Cause (in accordance with Section 5(d)) or
by the Executive for Good Reason (in accordance with Section 5(e)) and provided
that the Executive signs and returns (without revoking) a timely and effective
Release of Claims as set forth in Section 5(d):

(i) The Executive will be entitled to receive the Severance Benefits he would
have been entitled to receive had he been terminated by the Company without
Cause pursuant to Section 5(d) above, except that the Severance Period shall
equal the fifteen (15) month period following the Termination Date; and

(ii) Notwithstanding anything to the contrary, including, without limitation,
the Equity Plan or any subsequent equity plan, all equity awards held by the
Executive that are outstanding prior to the Change of Control shall, to the
extent unvested or subject to vesting-like restrictions, be fully

5




vested and exercisable (and any vesting-like restrictions shall lapse in full).
The foregoing sentence shall be (A) deemed incorporated into each option
agreement or similar agreement evidencing awards made to the Executive after the
Effective Date and (B) without prejudice to the Executive’s right to any earlier
acceleration of vesting, continued period of vesting or post-termination rights
for the Executive provided for in the applicable plan or program under which
such equity award was granted or under applicable law.

The Company shall also pay the Executive the Final Compensation due to him
(other than business expenses described in Section 5(a)(ii)) at the time
prescribed by applicable law and in all events within thirty (30) days following
the Termination Date.

(h) Timing of Payments and Section 409A.  

(i) This Agreement and any payments or benefits provided hereunder shall be
interpreted, operated and administered in a manner intended to avoid the
imposition of additional taxes under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Further, the Company and Executive hereto
acknowledge and agree that the form and timing of the payments and benefits to
be provided pursuant to this Agreement are intended to be exempt from, or to
comply with, one or more exceptions to the requirements of Section 409A of the
Code (“Section 409A”). Notwithstanding anything to the contrary in this
Agreement, if at the time of the Executive’s termination of employment, the
Executive is a “specified employee,” as defined below, any and all amounts
payable under this Section 5 or Section 9(a) on account of such separation from
service that constitute deferred compensation and would (but for this provision)
be payable within six (6) months following the date of termination, shall
instead be paid on the next business day following the expiration of such six
(6) month period or, if earlier, upon the Executive’s death; except (A) to the
extent of amounts that do not constitute a deferral of compensation within the
meaning of Treasury regulation Section 1.409A-1(b) (including without limitation
by reason of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as
determined by the Company in its reasonable good faith discretion); (B) benefits
that qualify as excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A.

(ii) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(iii) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(iv) Any payment of or reimbursement for expenses that would constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
the following additional rules: (i) no reimbursement or payment of any such
expense shall affect the Executive’s right to reimbursement or payment of any
such expense in any other calendar year; (ii) reimbursement or payment of the
expense shall be made, if at all, promptly, but not later than the end of the
calendar year following the calendar year in which the expense was incurred; and
(iii) the right to reimbursement or payment shall not be subject to liquidation
or exchange for any other benefit.

(v) In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.



6




(i) Exclusive Right to Severance. The Executive agrees that the Severance
Benefits to be provided to him in accordance with the terms and conditions set
forth in this Agreement are intended to be exclusive with respect to severance
or termination pay and post-employment employee benefits. The Executive hereby
knowingly and voluntarily waives any right he might otherwise have to
participate in or receive benefits under any other plan, program or policy of
the Company providing for severance or termination pay or benefits.

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment under this Agreement, whether pursuant
to Section 5 or otherwise.

(a) Provision by the Company of Final Compensation and Severance Benefits, if
any, that are due the Executive in each case under the applicable termination
provision of Section 5 shall constitute the entire obligation of the Company to
the Executive with respect to severance or termination pay and post-employment
employee benefits.

(b) Except for any right of the Executive to continue group health plan
participation in accordance with applicable law, the Executive’s participation
in all employee benefit plans shall terminate pursuant to the terms of the
applicable plan documents based on the date of termination of the Executive’s
employment without regard to any Base Salary for notice waived pursuant to
Section 5(f) hereof or to any Severance Benefits or other payment made to or on
behalf of the Executive following such date of termination.

(c) Provisions of this Agreement shall survive any termination of the
Executive’s employment if so provided herein or if necessary or desirable fully
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 7, 8 and 9. The
obligation of the Company to provide Severance Benefits hereunder, and
Executive’s right to retain such payments, is expressly conditioned on the
Executive’s continued compliance in all material respects with Sections 7, 8 and
9. The Executive recognizes that, except as expressly provided in Sections 5(d),
5(e), and 5(g) or with respect to Base Salary paid for notice waived pursuant to
Section 5(f), no cash compensation or benefits will be earned after termination
of employment.

7. Confidential Information.  

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive will develop Confidential
Information for the Company or its Affiliates and that the Executive will learn
of Confidential Information during the course of employment. All Confidential
Information which the Executive creates or to which he has access as a result of
her employment or other associations with the Company or any of its Affiliates
is and shall remain the sole and exclusive property of the Company or its
Affiliate, as applicable. The Executive shall comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall never disclose to any Person (except as required by
applicable law or for the proper performance of her duties and responsibilities
to the Company and its Affiliates), or use for her own benefit or gain or the
benefit or gain of any other Person, any Confidential Information obtained by
the Executive incident to her employment or any other association with the
Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after her employment terminates, regardless
of the reason for such termination. Further, the Executive shall furnish prompt
notice to the Company of any required disclosure of Confidential Information
sought pursuant to subpoena, court order or any other legal process or
requirement, and provide the Company a reasonable opportunity to seek protection
of the Confidential Information prior to any such disclosure. The
confidentiality obligation under this Section 7 shall not apply to information
that has become generally known through no wrongful act on the part of the
Executive or any other Person having an obligation of confidentiality to the
Company or any of its Affiliates. Nothing in this Agreement limits, restricts

7




or in any other way affects the Executive from communicating with any
governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or any of its
Affiliates and any copies or derivatives (including without limitation
electronic), in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. Except in the proper performance of the Executive’s
regular duties for the Company or as expressly authorized in writing in advance
by the Board or its expressly authorized designee, the Executive will not copy
any Documents or remove any Documents or copies or derivatives thereof from the
premises of the Company. The Executive shall safeguard all Documents and shall
surrender to the Company at the time her employment terminates, and at such
earlier time or times as the Board or its designee may specify, all Documents
and other property of the Company or any of its Affiliates and all documents,
records and files of the customers and other Persons with whom the Company or
any of its Affiliates does business (“Third Party Documents”) and each
individually a “Third Party Document”) then in the Executive’s possession or
control; provided, however, that if a Document or Third-Party Document is on
electronic media, the Executive may, in lieu of surrendering the Document or
Third-Party Document, provide a copy to the Company on electronic media and
delete and overwrite all other electronic media copies thereof. Upon request of
any duly authorized officer of the Company, the Executive shall disclose all
passwords and passcodes necessary or desirable to enable the Company or any of
its Affiliates or the Persons with whom the Company or any of its Affiliates do
business to obtain access to the Documents and Third-Party Documents.

(c) Under the Defend Trade Secrets Act of 2016, the Company hereby provides
notice and Executive hereby acknowledges that Executive may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and (B) is solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

8. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive shall execute any and all applications for
domestic and foreign patents, copyrights or other proprietary rights and to do
such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company (or as otherwise directed by the
Company) and to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property. The Executive will not charge
the Company for time spent in complying with these obligations. All
copyrightable works that the Executive creates shall be considered “work made
for hire” and shall, upon creation, be owned exclusively by the Company.

9. Restricted Activities. The Executive agrees that the following restrictions
on her activities during and after her employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

(a) During the Term and during the twelve (12) month period following the date
of the Executive’s termination of employment either by the Company for
Restricted Cause (as defined below) or by the Executive for any reason (such
period, the “Non-Compete Period”), the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or

8




otherwise: (x) control or own any interest in a Person that engages in the
Competitive Business in the Restricted Area; or (y) render any services to, or
engage in any activities for, any Person that engages in the Competitive
Business in the Restricted Area. Nothing in this Section 9(a), however, shall
prevent the Executive’s passive ownership of two (2) percent or less of the
equity securities of any publicly traded company.

(i) In consideration of the Executive’s agreement not to compete under this
Section 9(a), the Company shall pay the Executive, on a pro-rata basis, an
amount equal to fifty (50%) of the Executive’s then-current Base Salary, reduced
by any Severance Benefits the Executive is eligible to receive from the Company,
if any (such payments, the “Non-Compete Payments”). The Company, in its sole
discretion, may elect at any time prior to the Termination Date to waive the
restrictions set forth in Section 9(a), which such waiver shall automatically
terminate the Company’s obligations to compensate the Executive under this
Section 9(a)(i). The Executive agrees that nothing in this Section 9(a)(i) gives
the Executive an election as to her compliance with Section 9(a). Any obligation
of the Company to provide the Non-Compete Payments is conditioned on the
Executive signing and returning to the Company (without revoking) a timely and
effective Release of Claims as set forth in Section 5(d).

(ii) If the Executive breaches any obligations under Section 9(a) at any time
during the Non-Compete Period, then, in addition to any other remedies that the
Company may have against the Executive, the Executive shall no longer be
entitled to the Non-Compete Payments and shall be obligated to immediately
return any and all payments made to the Executive pursuant to Section 9(a)(i).

(iii) For purposes of this Agreement, the “Competitive Business” means the
business of developing, marketing or selling (i) therapeutic drugs to treat
liver disease or constipation or (ii) any other drug that has a therapeutic
purpose that is the same or substantially similar to the therapeutic purpose of
any drug that the Company or any of its Affiliates is developing, marketing or
selling during the Executive’s employment with the Company or, with respect to
the portion of the Non-Compete Period that follows termination of the
Executive’s employment, at the time of such termination.

(iv) For purposes of this Agreement, “Restricted Cause” means the Board’s
determination, in its reasonable judgement, that: (A) the Executive failed to
materially perform her duties; (B) the Executive acted or failed to act in any
way that materially injures the Company; or (C) there exists any reason
constituting Cause.

(v) For purposes of this Agreement, the “Restricted Area” means any geographic
area in which the Company or any of its Affiliates engages in any business
activity or is actively planning to engage in any business activity at any time
during the Executive’s employment with the Company or, with respect to the
portion of the Non-Compete Period that follows termination of the Executive’s
employment, at the time of such termination.

(b) During the Term, the Executive shall not, directly or indirectly, undertake
any outside activity, whether or not competitive with the business of the
Company or its Affiliates that could reasonably give rise to a conflict of
interest or otherwise interfere with any of her duties for, or obligations to,
the Company or any of its Affiliates.

(c) During the Term and during the twelve (12) month period following the
Termination Date (the “Nonsolicitation Period”), regardless of the reason for
such termination, the Executive shall not, directly or indirectly: (i) solicit
or encourage any customer, client, business partner, or other business relation
of the Company or any of its Affiliates (each, a “Business Relationship”) to
terminate or diminish its relationship with them; or (ii) seek to persuade any
Business Relationship or any prospective Business Relationship to conduct with
anyone other than the Company or any of its Affiliates any business

9




or activity which such Business Relationship conducts, or such prospective
Business Relationship could conduct, with the Company or any of its Affiliates;
provided, however, that these restrictions shall apply (A) only with respect to
those Persons who are or have been a Business Relationship at any time within
the immediately preceding two (2)-year period or whose business has been
solicited on behalf of the Company or any of the Affiliates by any of their
officers, employees or agents within such two (2)-year period, other than by
form letter, blanket mailing or published advertisement, and (B) only if the
Executive has performed work for such Person during her employment with the
Company or one of its Affiliates or been introduced to, or otherwise had contact
with, such Person as a result of her employment or other associations with the
Company or one of its Affiliates or has had access to Confidential Information
which would assist in the Executive’s solicitation of such Person.

(d) During the Nonsolicitation Period (excluding any activities undertaken on
behalf of the Company or any of its Affiliates in the course of her duties
hereunder), the Executive shall not, directly or indirectly, and will not assist
any other Person to: (i) hire, engage or solicit for hiring or engagement any
employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment; or
(ii) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them; provided, however, that these restrictions shall apply only to employees
and independent contractors who have provided services to the Company or any of
its Affiliates at any time within the immediately preceding two-(2) year period.

10. Enforcement of Covenants. The Executive acknowledges that he was provided
with at least ten (10) days to carefully read and consider all the terms and
conditions of this Agreement, including the restraints imposed upon him pursuant
to Sections 7, 8 and 9, and has had the opportunity to consult with legal
counsel of Executive’s choosing regarding such terms and conditions. The
Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates; that each and every one of these restraints is reasonable in respect
to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by them. The Executive further agrees that he will never assert, or permit
to be asserted on her behalf, in any forum, any position contrary to the
foregoing. The Executive further acknowledges that, were he to breach any of the
covenants contained in Sections 7, 8 or 9, the damage to the Company and its
Affiliates would be irreparable. The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond,
and will additionally be entitled to an award of attorney’s fees incurred in
connection with securing any relief hereunder. The parties further agree that,
in the event that any provision of Section 7, 8 or 9 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. The Executive agrees that
the Nonsolicitation Period shall be tolled, and shall not run, during any period
of time in which he is in violation of the terms thereof, in order that the
Company and its Affiliates shall have all of the agreed-upon temporal protection
recited herein. No breach of any provision of this Agreement by the Company, or
any other claimed breach of contract or violation of law, or change in the
nature or scope of the Executive’s employment relationship with the Company,
shall operate to extinguish the Executive’s obligation to comply with Sections
7, 8 and 9. Each of the Company’s Affiliates shall have the right to enforce all
of the Executive’s obligations to that Affiliate under this Agreement, including
without limitation pursuant to Section 7, 8 or 9.

11. No Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of her obligations hereunder
will not breach or be in

10




conflict with any other agreement to which the Executive is a party or is bound
and that the Executive is not now subject to any covenants against competition
or similar covenants or any other obligations to any Person or to any court
order, judgment or decree that would affect the performance of her obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

12. Definitions. Capitalized words or phrases shall have the meanings provided
in this Section 12 and as provided elsewhere herein:

(a) “Affiliate” means any person or entity directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
either management authority or equity interest.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally available to the public, and any and all
information, publicly known in whole or in part or not, which, if disclosed by
the Company or any of its Affiliates, would assist in competition against any of
them. Confidential Information includes without limitation such information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products, (iii)
the costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the patients
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the nature and
substance of those relationships. Confidential Information also includes
information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to others or that was received by the Company or
any of its Affiliates with any understanding, express or implied, that it would
not be disclosed.

(d) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six (6)
months immediately following termination of her employment that relate either to
the Products or to any prospective activity of the Company or any of its
Affiliates or that result from any work performed by the Executive for the
Company or any of its Affiliates or that make use of Confidential Information or
any of the equipment or facilities of the Company or any of its Affiliates.

(e) “Person” means a natural person, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(f) “Products” means all products planned, researched, developed, tested, sold,
licensed, leased, or otherwise distributed or put into use by the Company or any
of its Affiliates, together with all services provided or otherwise planned by
the Company or any of its Affiliates, during the Executive’s employment.

13. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 



11




14. Section 280G.  

(a) In the event that the Company undergoes a “change in ownership or control”
(within the meaning of Section 280G of the Code and the regulations and guidance
promulgated thereunder (“Section 280G”)) and all, or any portion, of the
payments provided under this Agreement, either alone or together with other
payments or benefits which the Executive receives or is entitled to receive from
the Company (collectively, the “Total Payments”), could constitute an “excess
parachute payment” within the meaning of Section 280G, then the Executive shall
be entitled to receive (i) an amount limited (to the minimum extent necessary)
so that no portion of the Total Payments shall be non-deductible for US federal
income taxes by reason of Section 280G (the “Limited Amount”), or (ii) if the
amount of the Total Payments (without regard to clause (i)) reduced by the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) and the amount
of all other applicable federal, state and local taxes (with income taxes all
computed at the highest applicable marginal rate) is greater than the Limited
Amount reduced by the amount of all taxes applicable thereto (with income taxes
all computed at the highest marginal rate), the amount of the Total Payments
otherwise payable without regard to clause (i). If it is determined that the
Limited Amount will maximize the Employee’s after-tax proceeds, the Total
Payments shall be reduced to equal the Limited Amount in the following order:
(i) first, by reducing cash severance payments that are exempt from Section
409A, (ii) second, by reducing other payments and benefits that are exempt from
Section 409A and to which Q&A 24(c) of Section 1.280G-1 of the Treasury
Regulations does not apply, (iii) third, by reducing all remaining payments and
benefits that are exempt from Section 409A and (iv) finally, by reducing
payments and benefits that are subject to Section 409A, in each case, with all
such reductions done on a pro rata basis.

(b) All determinations made pursuant this Section 14 will be made at the
Company’s or its Affiliates’ expense by an accounting firm or consulting group
with experience in performing calculations regarding the applicability of
Section 280G and Section 4999 of the Code selected by the Company for such
purpose (the “Independent Advisors”). For purposes of such determinations, no
portion of the Total Payments shall be taken into account which, in the opinion
of the Company and its legal advisors, (y) does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) or (z) constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation. In the event
it is later determined that (A) a greater reduction in the Total Payments should
have been made to implement the objective and intent of this Section 14, the
excess amount shall be returned immediately by the Executive to the Company or
(B) a lesser reduction in the Total Payments should have been made to implement
the objective and intent of this Section 14, the additional amount shall be paid
immediately by the Company, or any Affiliate of the Company, as applicable, to
the Executive.

15. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that (a) the Company
may assign its rights and obligations under this Agreement without the consent
of the Executive to one of its Affiliates, or in the event that the Company
shall hereafter effect a reorganization with, consolidate with, or merge into,
an Affiliate or any Person or transfer or have transferred all or substantially
all of its properties, outstanding stock, or assets to an Affiliate or any
Person and (b) in the event that all of the Company’s rights and obligations
under this Agreement are assigned pursuant to this Section 15, each reference to
Company herein shall be deemed from and after such assignment instead to be a
reference to the assignee. This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive, and their respective successors,
executors, administrators, heirs and permitted assigns.

16. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the

12




application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at her last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the CEO, or to such other address as either party may specify by
notice to the other actually received.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and terminates all prior communications, agreements
and understandings, written or oral, with respect to the terms and conditions of
the Executive’s employment relationship with the Company (including, without
limitation, the Original Employment Agreement).

20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

21. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23. Governing Law. This is a Massachusetts contract and shall be construed and
enforced under and be governed in all respects by the laws of Massachusetts,
without regard to any conflict of laws principles that would result in the
application of the laws of any other jurisdiction.

[The remainder of this page has been left blank intentionally.]

 



13



 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

Picture 1 [albo20190930ex1016c4657001.jpg]

 

 

 

 

 

 

 

 



 



